Exhibit 10.4

 



EXECUTION VERSION

 

 



REVOLVING LOAN NOTE

 

$2,000,000  Chicago, Illinois

February 28, 2020

 

FOR VALUE RECEIVED, the undersigned THE JOINT CORP., a Delaware corporation
(herein, together with its successors and assigns, the “Borrower”), hereby
promises to pay to JPMORGAN CHASE BANK, N.A. (the “Lender”) or its registered
assignees, in lawful money of the United States of America and in immediately
available funds, at 10 South Dearborn, Floor L2, Suite IL1-1145, Chicago,
Illinois 60603-2300, the principal sum of TWO MILLION AND 00/100 DOLLARS
($2,000,000.00) or, if less, the then unpaid principal amount of all Revolving
Loans (such term and certain other terms used herein without definition shall
have the meanings ascribed thereto in the Credit Agreement referred to below),
made by the Lender (or any of its predecessors in interest with respect hereto)
to the Borrower pursuant to the Credit Agreement, on the Revolving Credit
Maturity Date.

 

Notwithstanding the face amount of this Revolving Loan note (the “Note”) and of
all other Notes evidencing Revolving Commitments, in no case shall the aggregate
principal amount of this Note and all other Notes evidencing Revolving
Commitments issued in connection with the Credit Agreement referred to below
exceed the Aggregate Revolving Exposure.

 

The Borrower promises also to pay interest in like currency and funds at 10
South Dearborn, Floor L2, Suite IL1-1145, Chicago, Illinois 60603-2300, on the
unpaid principal amount of each Revolving Loan made by the Lender from the date
of such Revolving Loan until paid at the rates and at the times provided in the
Credit Agreement.

 

The Lender is hereby authorized to record on the schedule attached hereto, or to
otherwise record in accordance with its usual practice (including, without
limitation in the Lender’s electronic data processing system), the date and
amount of each Revolving Loan and the date and amount of each principal payment
hereunder, but the Lender’s failure to do so shall not impair or otherwise
affect the Borrower’s indebtedness and obligations hereunder.

 

This Note is issued pursuant to the Credit Agreement, dated as of the date
hereof, among the Borrower, the Lenders party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent, (as amended, restated or otherwise modified and
as from time to time in effect, the “Credit Agreement”), and is entitled to the
benefits thereof and of the other Loan Documents. This Note is subject to
voluntary and mandatory prepayment prior to the Revolving Credit Maturity Date,
in whole or in part, as provided in Section 2.11 of the Credit Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
full in the manner and with the effect provided in the Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. No failure to exercise, or delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
any such rights.

 







THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF ILLINOIS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET
SEQ), BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

 

 

[Remainder of page intentionally left blank; signature page follows.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2





THE JOINT CORP.

 

By: /s/ Jake Singleton

Name: Jake Singleton

Title: CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Revolving Loan Note-JPMorgan/The Joint Corp.]

 

 





 

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date of Notation Amount of Loan Type of Loan Interest Period Amount of Principal
Paid or Prepaid Unpaid Principal Balance Made By                                
                                                                               
                                                                               
                               

 

 

 

 

 

 

 

 

 

 

 

 

 

 

